177 Ga. App. 504 (1986)
339 S.E.2d 926
TOWNS
v.
BROWN et al.
71673.
Court of Appeals of Georgia.
Decided January 17, 1986.
J. L. Jordan, for appellant.
James W. Friedewald, for appellees.
BANKE, Chief Judge.
Plaintiff Oscar Towns filed the present action on May 26, 1981, to recover damages for personal injuries allegedly sustained in an automobile collision which occurred on December 18, 1975, in Cobb County. At the time of the collision, the defendants, George and Bonnie Brown, were Georgia residents; however, Towns avers that they departed the state in March of 1976. Towns appeals an order dismissing his complaint on the ground that it was barred by the statute of limitation. Held:
Actions for injuries to the person must be brought within two years after the right of action accrues. OCGA § 9-3-33 (former Code Ann. § 3-1004). Where the defendants have removed themselves from the state, the statute of limitation is tolled, provided that such removal makes it impossible to perfect service of process. See Smith v. Griggs, 164 Ga. App. 15 (1) (296 SE2d 87) (1982); Railey v. State Farm &c. Ins. Co., 129 Ga. App. 875 (1b) (201 SE2d 628) (1973). See also OCGA § 9-3-94 (former Code Ann. § 3-805). There has been no showing in the case that the Browns could not have been served with process pursuant to the Georgia Long-Arm Statute. See OCGA § 9-10-90 (former Code Ann. § 24-117, as amended, Ga. L. 1977, pp. 586-588, effective March 23, 1977.) See also Crowder v. Ginn, 248 Ga. 824 (286 SE2d 706) (1982). Accordingly, the statute of limitation was not tolled throughout the period of the defendants' alleged absence from the state, and the trial court did not err in dismissing the complaint.
Judgment affirmed. Birdsong, P. J., and Sognier, J., concur.